Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20        PageID.755     Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 COMSPEC INTERNATIONAL, INC., a
 Michigan corporation,
                                                     Case No. 20-cv-10067
                     Plaintiff,                      Hon. Terrence G. Berg
                                                     Mag. Michael J. Hluckaniuk
 v.

 UNIFACE B.V. and M4 GLOBAL
 SOLUTIONS HOLDING B.V., foreign limited
 liability companies, UNIFACE USA LLC, a
 Michigan company, MARLIN EQUITY
 PARTNERS, a California company, ME PPX
 ACQUISITION LLC, a Delaware limited
 liability company, ARJAN SCHOUTEN, ELS
 OIRBANS, as individuals, jointly and severally,

                 Defendants.
  _____________________________________/

                 STIPULATION AND PROTECTIVE ORDER

      WHEREAS, the parties having agreed to the following terms of
confidentiality, and the Court having found that good cause exists for the issuance
of an appropriately tailored confidentiality order pursuant to Rule 26(c) of the
Federal Rules of Civil Procedure and Local Rule 26.4, it is hereby

      ORDERED that the following restrictions and procedures shall apply to the
information and documents produced in discovery in connection with this action:

      1.     Counsel for any party, or subpoenaed third party, may designate any
document or information, in whole or in part, as CONFIDENTIAL, if counsel
determines, in good faith, that such designation is necessary to protect the interests
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20         PageID.756    Page 2 of 9




of the client information concerning a person’s business operations, processes, and
technical and development information within the scope of Rule 26(c)(1)(G), the
disclosure of which is likely to harm that person’s competitive position, or the
disclosure of which would contravene an obligation of confidentiality to a third
person or to a Court. Information and documents so designated by a party shall be
stamped “CONFIDENTIAL.”

      2.     Counsel for any party, or subpoenaed third party, may designate any
document or information, in whole or in part, as CONFIDENTIAL —
ATTORNEYS EYES ONLY, if counsel determines, in good faith, that such
designation is necessary to protect the interests of the client information within the
scope of Rule 26(c)(1)(G) that is current or future business or technical trade secrets
and plans more sensitive or strategic than Confidential information, the disclosure
of which is likely to significantly harm that person’s competitive position, or the
disclosure of which would contravene an obligation of confidentiality to a third
person or to a Court. Information and documents so designated by a party shall be
stamped “CONFIDENTIAL — ATTORNEYS EYES ONLY.”

      3.     Information designated as CONFIDENTIAL or CONFIDENTIAL —
ATTORNEYS EYES ONLY shall collectively be referred to as “Designated
Information.”

      4.     Any Designated Information disclosed will be held and used by the
person receiving such information solely for use in connection with the action.

      5.     In the event a party challenges a designation of confidentiality, counsel
shall make a good faith effort to resolve the dispute by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain
in writing the basis for its challenge, and the designating party must respond in


                                          2
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20         PageID.757     Page 3 of 9




writing within seven days. If at that time the parties remain unable to resolve the
dispute, the challenging party may seek resolution by the Court.

      6.       Nothing in this Protective Order constitutes an admission by any party
that Designated Information disclosed in this case is relevant or admissible. Each
party reserves the right to object to the use or admissibility of the Designated
Information.

      7.       Documents designated as “CONFIDENTIAL” shall not be disclosed to
any person, except:

      a.       Outside counsel for the opposing party, and employees of
               outside counsel assigned to and necessary to assist in the
               litigation;

      b.       Non-attorney employees of the opposing party assigned to
               and necessary to assist in the litigation;

      c.       Consultants, or experts assisting in the prosecution or
               defense of the matter, to the extent deemed necessary by
               counsel;

      d.       Court reporters, videographers, vendors, and contractors
               engaged for the limited purpose of making copies of
               documents, organizing documents, processing documents,
               or performing any e-discovery services;

      e.       The Court (including the mediator, or other person having
               access to any Designated Information by virtue of his or
               her position with the Court); and

      f.       The Auditors at Plante Moran, and their team that is
               deemed necessary to assist with the audit.
                                             3
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20         PageID.758      Page 4 of 9




      8.     Documents designated as “CONFIDENTIAL—ATTORNEYS EYES
ONLY” shall not be disclosed to any person except those listed in Paragraphs 7(a),
7(c), 7(d), 7(e), and 7(f), above.

      9.     Prior to disclosing or displaying Designated Information to any person,
counsel must:

      a.     Inform the person of the confidential nature of the
             information or documents;

      b.     Inform the person that this Court has enjoined the use of
             the information or documents by him/her for any purpose
             other than this litigation and has enjoined the disclosure of
             the information or documents to any other person; and

      c.     For persons identified in paragraphs 7(c) and 7(f), require
             the person to sign an agreement to be bound by this Order
             in the form attached hereto.

      10.    Disclosure. The disclosure of a document or information without
designating it as Designated Information shall not constitute a waiver of the right to
designate such document or information as Designated Information. If so designated,
the document or information shall thereafter be treated as Designated Information
subject to all the terms of this Stipulation and Order.

      11.    Protected Information. Pursuant to Federal Rule of Evidence 502, the
production of privileged or work-product protected documents or communications,
electronically stored information (“ESI”) or other information, whether inadvertent
or otherwise, shall not constitute a waiver of the privilege or protection from
discovery in this case or in any other federal or state proceeding. This Order shall be
interpreted to provide the maximum protection allowed by Federal Rule of Evidence

                                            4
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20         PageID.759    Page 5 of 9




502(d). Nothing contained herein is intended to or shall serve to limit a party’s right
to conduct a review of documents, ESI or information (including metadata) for
relevance, responsiveness and/or segregation of privileged and/or protected
information before production.

      12.    Conclusion of Litigation. At the conclusion of litigation, Designated
Information and any copies thereof shall be promptly (and in no event later than 30
days after entry of final judgment no longer subject to further appeal) returned to the
producing party or certified as destroyed, except that the parties' counsel shall be
permitted to retain their working files on the condition that those files will remain
protected.

      13.    Filing Under Seal. This order does not authorize the filing of any
documents under seal. Documents may be sealed only if authorized by statute, rule,
or order of the Court. A party seeking to have filed under seal any paper or other
matter in this case must file and serve a motion that sets forth: (a) the authority for
sealing; (b) an identification and description of each item proposed for sealing; (c)
the reason that sealing each item is necessary; (d) the reason that a means other than
sealing is not available or unsatisfactory to preserve the interest advanced by the
movant in support of the seal; and (e) a memorandum of legal authority supporting
the seal. See E.D. Mich. LR 5.3; Shane Group, Inc. v. Blue Cross Blue Shield of
Michigan, 825 F.3d 299 (6th Cir. 2016). No party shall file or otherwise tender to
the Clerk any item proposed for sealing unless the Court has granted the motion
required by this section. Whenever a motion to seal is filed, the movant shall submit
a brief that states the particular reason the seal is required. If a motion to seal is
granted, then the documents to be sealed shall be electronically filed.

      14.    Notice to Designating Party. Any party, other than the Designating
Party, that anticipates filing any material that has been designated as Confidential

                                          5
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20         PageID.760    Page 6 of 9




Information must provide reasonable notice to the Designating Party of the proposed
filing, so that the Designating Party will have ample time, if it so desires, to file a
motion for leave to file the material in question under seal. The parties then shall
meet and confer in connection with any anticipated motion for an order authorizing
the filing of Confidential Information under seal, in a good faith attempt to reach an
agreement regarding whether the Confidential Information should be filed under
seal. See E.D. Mich. LR 7.1(a). If an agreement is reached, then the parties may file
a joint motion for leave to file under seal, in conformance with paragraph 13 and
Eastern District of Michigan Local Rule 5.3. If an agreement is not reached, then the
Designating Party may file a motion in compliance with paragraph 13 and Local
Rule 5.3. If the motion is denied, the party may file the material, but not under seal.

      SO STIPULATED AND AGREED.

FISHMAN STEWART PLLC                          MCDONALD HOPKINS LLC

By: /s/ Douglas P. Lalone                     By /s/ Stephen J. Rosenfeld
Douglas P. LaLone (P45751)                    Stephen J. Rosenfeld (IL Bar No. 6216769)
Michael T. Fluhler (P79692)                   Nicholas A. Kurk (IL Bar No. 6292133)
Christopher W. Wen (P78049)                   300 North LaSalle, Suite 1400
800 Tower Drive, Ste. 610                     Chicago, IL 60654
Troy, MI 48098                                Phone: (312) 642-6103
Phone: (248)594-0600                          srosenfeld@mcdonaldhopkins.com
dlalone@fishstewip.com                        nkurk@mcdonaldhopkins.com
mfluhler@fishstewip.com
cwen@fishstewip.com                           Timothy J. Lowe (P68669)
Attorneys for Plaintiff                       MCDONALD HOPKINS LLC
                                              39533 Woodward Ave., Suite 318
                                              Bloomfield Hills, MI 48304
                                              (248) 220-1359
                                              tlowe@mcdonaldhopkins.com
                                              Attorneys for Uniface USA LLC



                                          6
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20   PageID.761   Page 7 of 9




      IT IS SO ORDERED.

                                         /s/Terrence G. Berg
                                         HON. TERRENCE G. BERG
                                         U.S. DISTRICT COURT JUDGE
Dated: May 29, 2020




                                     7
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20          PageID.762    Page 8 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 COMSPEC INTERNATIONAL, INC., a
 Michigan corporation,
                                                      Case No. 20-cv-10067
                      Plaintiff,                      Hon. Terrence G. Berg
                                                      Mag. Michael J. Hluckaniuk
 v.

 UNIFACE B.V. and M4 GLOBAL
 SOLUTIONS HOLDING B.V., foreign limited
 liability companies, UNIFACE USA LLC, a
 Michigan company, MARLIN EQUITY
 PARTNERS, a California company, ME PPX
 ACQUISITION LLC, a Delaware limited
 liability company, ARJAN SCHOUTEN, ELS
 OIRBANS, as individuals, jointly and
 severally,

                Defendants.
 _____________________________________/


                                     Agreement

       I, _________________, acknowledge that I have read and understand the
Stipulation and Protective Order in this action. I agree to abide by the terms of the
Order and not to disclose any Designated Information produced in this action other
than as permitted by the Order. I further agree that, at the conclusion of this action I
will return all Designated Information to the party or attorney from whom I received
it.
Case 2:20-cv-10067-TGB-MJH ECF No. 26 filed 05/29/20       PageID.763    Page 9 of 9




       By acknowledging these obligations under the Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the
Eastern District of Michigan for the purpose of any issue or dispute arising under
this agreement, and that my willful violation of any term of the Order could subject
me to punishment for contempt of Court.

DATED: ____________                   __________________________________




                                         2
